On Rehearing.
MONROE, J.
For the reasons assigned in the opinion, on the rehearing, upon the appeal of E. C. Drew, No. 17,846, 53 South. 129, 1 this day handed down (the two appeals haying been taken from the same judgment, predicated on, substantially, the same facts);
It is ordered, adjudged, and decreed that the decree heretofore rendered in this case be set aside; that the judgment appealed from be annulled, avoided, and reversed; and that there now be judgment in favor of the defendant John E. Reynolds and against the plaintiff, Bank of Monroe, rejecting the demand of the bank, and dismissing this suit at its cost, in both courts, without prejudice, however, to its right to bring suit against the defendant on the account or overdraft of the E. O. Drew Investment Company.
BREAUX, C. J., dissents.

Ante, p. 1028.